Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ARTICLES OF AMENDMENT OF PRINCIPAL INVESTORS FUND, INC. Principal Investors Fund, Inc., a Maryland Corporation having its principal office in this state in Baltimore, Maryland (hereinafter called the Corporation), hereby certifies to the State Department of Assessments and Taxation of Maryland, that: FIRST: On December 10, 2007 and April 24, 2008, the Board of Directors, acting in accordance with Section 2-602 of Maryland General Corporation Law, approved amendments to the Corporations Charter for the purpose of changing (i) the name of the Corporation from Principal Investors Fund, Inc. to Principal Funds, Inc.; (ii) the names of the following Share Classes of the Corporation as follows: Current Class Name New Class Name Advisors Signature Class R-1 Class Advisors Select Class R-2 Class Advisors Preferred Class R-3 Class Select Class R-4 Class Preferred Class R-5 Class and (iii) the names of the following Series of the Corporation as follows: Current Name New Name Equity Income Fund I Equity Income Fund High Yield Fund High Yield Fund I High Yield Fund II High Yield Fund MidCap Value Fund MidCap Value Fund III Partners Global Equity Fund Global Equity Fund I Partners International Fund International Fund I Partners LargeCap Blend Fund LargeCap Blend Fund II Partners LargeCap Blend Fund I LargeCap Blend Fund I Partners LargeCap Growth Fund I LargeCap Growth Fund I Partners LargeCap Growth Fund II LargeCap Growth Fund II Partners LargeCap Value Fund LargeCap Value Fund III Partners LargeCap Value Fund I LargeCap Value Fund I Partners LargeCap Value Fund II LargeCap Value Fund II Partners MidCap Growth Fund MidCap Growth Fund III Partners MidCap Growth Fund I MidCap Growth Fund I Partners MidCap Growth Fund II MidCap Growth Fund II Partners MidCap Value Fund MidCap Value Fund II Partners MidCap Value Fund I MidCap Value Fund I Partners SmallCap Blend Fund SmallCap Blend Fund I Partners SmallCap Growth Fund I SmallCap Growth Fund I Partners SmallCap Growth Fund II SmallCap Growth Fund II Partners SmallCap Growth Fund III SmallCap Growth Fund III Partners SmallCap Value Fund SmallCap Value Fund III Partners SmallCap Value Fund I SmallCap Value Fund I Partners SmallCap Value Fund II SmallCap Value Fund II Tax-Exempt Bond Fund I Tax-Exempt Bond Fund SECOND: The Charter Amendments were approved by a majority of the entire Board of Directors and are limited to changes expressly authorized by Section 2-605 of Maryland General Corporation Law. THIRD: The Charter Amendments shall be effective on June 13, 2008. FOURTH: The Charter Amendments are as follows: (1) Article II shall be stricken in its entirety and replaced by the following: ARTICLE II Name The name of the corporation is Principal Funds, Inc. hereinafter called the "Corporation." (2) Article V shall be stricken in its entirety and replaced by the following: ARTICLE V Capital Stock Allocation Authorized Shares: The total number of shares of stock which the Corporation shall have authority to issue is fifty-six billion, two hundred and eighty-five million (56,285,000,000), of which six hundred ninety-five million (695,000,000) shares shall be allocated to the Ultra Short Bond Fund series and shall have a par value of $.10 per share and shall be allocated among the classes of the Ultra Short Bond Fund series as otherwise provided herein, and the remaining shares shall be allocated as otherwise provided herein and shall have a par value of $.01 per share. The aggregate par value of the shares allocated to the Ultra Short Bond Fund series is sixty-nine million five hundred thousand dollars ($69,500,000), of the remaining shares is five hundred fifty-five million nine hundred thousand dollars ($555,900,000) and of all the authorized shares is six hundred twenty-five million four hundred thousand dollars ($625,400,000). The shares may be issued by the Board of Directors in such separate and distinct series and classes of series as the Board of Directors shall from time to time create and establish. The Board of Directors shall have full power and authority, in its sole discretion, to establish and designate series and classes of series, and to classify or reclassify any unissued shares in separate series or classes having such preferences, conversion or other rights, voting powers, restrictions, limitations as to dividends, qualifications, and terms and conditions of redemption as shall be fixed and determined from time to time by the Board of Directors. In the event of establishment of classes, each class of a series shall represent interests in the assets belonging to that series and have identical voting, dividend, liquidation and other rights and the same terms and conditions as any other class of the series, except that expenses allocated to the class of a series may be borne solely by such class as shall be determined by the Board of Directors and may cause differences in rights as described in the following sentence. The shares of a class may be converted into shares of another class upon such terms and conditions as shall be determined by the Board of Directors, and a class of a series may have exclusive voting rights with respect to matters affecting only that class. Expenses related to the distribution of, and other identified expenses that should properly be allocated to, the shares of a particular series or class may be charged to and borne solely by such series or class, and the bearing of expenses solely by a series or class may be appropriately reflected (in a manner determined by the Board of Directors) and cause differences in the net asset value attributable to, and the dividend, redemption and liquidation rights of, the shares of each series or class. Subject to the authority of the Board of Directors to increase and decrease the number of, and to reclassify the shares of any series or class, there are hereby established seventy-six series of common stock, each comprising the number of shares and having the share class designation indicated: Page 2 of 21 Page 7 of 21 Page 9 of 21 Page 12 of 21 In addition, the Board of Directors is hereby expressly granted authority to change the designation of any series or class, to increase or decrease the number of shares of any series or class, provided that the number of shares of any series or class shall not be decreased by the Board of Directors below the number of shares thereof then outstanding, and to reclassify any unissued shares into one or more series or classes that may be established and designated from time to time. Notwithstanding the designations herein of series and classes, the Corporation may refer, in prospectuses and other documents furnished to shareholders, filed with the Securities and Exchange Commission or used for other purposes, to a series of shares as a "class" and to a class of shares of a particular series as a series. (a) The Corporation may issue shares of stock in fractional denominations to the same extent as its whole shares, and shares in fractional denominations shall be shares of stock having proportionately, to the respective fractions represented thereby, all the rights of whole shares, including without limitation, the right to vote, the right to receive dividends and distributions and the right to participate upon liquidation of the Corporation, but excluding the right to receive a stock certificate representing fractional shares. (b) The holder of each share of stock of the Corporation shall be entitled to one vote for each full share, and a fractional vote for each fractional share, of stock, irrespective of the series or class, then standing in the holder's name on the books of the Corporation. On any matter submitted to a vote of stockholders, all shares of the Corporation then issued and outstanding and entitled to vote shall be voted in the aggregate and not by series or class except that (1) when otherwise expressly required by the Maryland General Corporation Law or the Investment Company Act of 1940, as amended, shares shall be voted by individual series or class, and (2) if the Board of Directors, in its sole discretion, determines that a matter affects the interests of only one or more particular series or class or classes then only the holders of shares of such affected series or class or classes shall be entitled to vote thereon. (c) Unless otherwise provided in the resolution of the Board of Directors providing for the establishment and designation of any new series or class or classes, each series of stock of the Corporation shall have the following powers, preferences and rights, and qualifications, restrictions, and limitations thereof: (1) Assets Belonging to a Class. All consideration received by the Corporation for the issue or sale of shares of a particular class, together with all assets in which such consideration is invested or reinvested, all income, earnings, profits and proceeds thereof, including any proceeds derived from the sale, exchange or liquidation of such assets, and any funds or payments derived from any reinvestment of such proceeds in whatever form the same may be, shall irrevocably belong to that class for all purposes, subject only to the rights of creditors, and shall be so recorded upon the books and accounts of the Corporation. Such consideration, assets, income, earnings, profits and proceeds thereof, including any proceeds derived from the sale, exchange or liquidation of such assets, and any funds or payments derived from any reinvestment of such proceeds, in whatever form the same may be, together with any General Items allocated to that class as provided in the following sentence, are herein referred to as "assets belonging to" that class. In the event that there are any assets, income, earnings, profits, proceeds thereof, funds or payments which are not readily identifiable as belonging to any particular class (collectively "General Items"), such General Items shall be allocated by or under the supervision of the Board of Directors to and among any one or more of the classes established and designated from time to time in such manner and on such basis as the Board of Directors, in its sole discretion, deems fair and equitable, and any General Items so allocated to a particular class shall belong to that class. Each such allocation by the Board of Directors shall be conclusive and binding for all purposes. Page 15 of 21 (2) Liabilities Belonging to a Class. The assets belonging to each particular class shall be charged with the liabilities of the Corporation in respect of that class and all expenses, costs, charges and reserves attributable to that class, and any general liabilities, expenses, costs, charges or reserves of the Corporation which are not readily identifiable as belonging to any particular class shall be allocated and charged by or under the supervision of the Board of Directors to and among any one or more of the classes established and designated from time to time in such manner and on such basis as the Board of Directors, in its sole discretion, deems fair and equitable. The liabilities, expenses, costs, charges and reserves allocated and so charged to a class are herein referred to as "liabilities belonging to" that class. Expenses related to the shares of a series may be borne solely by that series (as determined by the Board of Directors).
